         Case 1:18-cv-01620-CKK Document 25 Filed 06/17/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 FIX THE COURT,                          )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                 Case No. 18-1620 (CKK)
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
                                         )
                             Defendant. )
                                         )

                  JOINT STIPULATION OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Fix the Court and

Defendant the U.S. Department of Justice, by and through their undersigned counsel, hereby

stipulate and agree to dismiss this action without prejudice, with each party to bear its own costs,

attorney fees, and expenses.



Dated: June 17, 2019                                  Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      ELIZABETH J. SHAPIRO
                                                      Deputy Director

                                                      /s/ Danielle Wolfson Young
                                                      Danielle Wolfson Young
                                                      Texas Bar No. 24098649
                                                      Trial Attorney, Federal Programs Branch
                                                      U.S. Department of Justice, Civil Division
                                                      1100 L Street, NW, Room 11526
                                                      Washington, DC 20005
                                                      Tel.: (202) 616-2035
                                                      Email: Danielle.Young2@usdoj.gov

                                                      Counsel for Defendant
Case 1:18-cv-01620-CKK Document 25 Filed 06/17/19 Page 2 of 2




                                  /s/ Katherine M. Anthony
                                  Elizabeth France
                                  D.C. Bar No. 999851
                                  Austin R. Evers
                                  D.C. Bar No. 1006999
                                  Katherine Anthony
                                  M.A. Bar No. 685150*
                                  (admitted pro hac vice)
                                  AMERICAN OVERSIGHT
                                  1030 15th Street NW, B255
                                  Washington, DC 20005
                                  (202) 869-5244
                                  beth.france@americanoversight.org
                                  austin.evers@americanoversight.org
                                  katherine.anthony@americanoversight.org

                                  *Member of the M.A. bar only; practicing in
                                  the District of Columbia under the
                                  supervision of members of the D.C. Bar
                                  while application for D.C. Bar membership
                                  is pending.

                                  Counsel for Plaintiff




                              2
